Citation Nr: 1701132	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  10-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for a head injury.

3. Entitlement to service connection for anemia.

4. Entitlement to service connection for a sinus condition.

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for a low back disability.

8. Entitlement to service connection for a skin disorder, claimed as skin cancer.

9. Entitlement to service connection for a cardiac condition, to include chest pains and an enlarged heart.  

10. Entitlement to service connection for dizziness and fainting.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1985.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the matter has since been transferred to the RO in Roanoke, Virginia.  

The issues of entitlement to service connection for a sinus condition, hypertension, a low back disability, a cardiac condition, to include chest pains and an enlarged heart, and dizziness and fainting are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had diagnosed migraine headaches in service and post-service.

2.  Migraine headaches had their onset in service. 

3.  The Veteran does not have a currently diagnosed disability related to an in-service head injury in service aside from migraine headaches. 

4.  Anemia was diagnosed post-service and was not incurred in service.

5.  Right ear hearing loss was incurred in service.

6.  Symptoms of left ear hearing loss were chronic in service and continuous since service separation.

7.  The Veteran has been diagnosed with a skin disorder, mycosis fungoides.

8.  Mycosis fungoides was diagnosed post-service and was not incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016).

2.  The criteria for service connection for residuals of a head injury have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for anemia have not been met. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

5.  The criteria for service connection for a skin disorder, to include mycosis fungoides, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds a June 2009 VCAA notice letter provided adequate preadjudicatory notice to the Veteran.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the record includes service treatment records, service personnel records, VA treatment records, VA authorized examinations and opinions, and lay evidence.  Because the Board is granting service connection for migraine headaches and bilateral hearing loss, the Board finds that no additional notice or development is necessary to address those claims.  

As to the remaining claims, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, the Board notes that there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A March 2010 VA authorized examination adequately addressed the Veteran's claimed head injury, and absent a current diagnosis related to the claimed in-service head injury, the Board finds that an additional VA examination or opinion is not necessary to address the claim.  As the Board will discuss below, service treatment records do not reflect findings related to anemia or a skin disability in service and there is no indication that currently claimed conditions are related to service.  Accordingly, the Board finds that a VA examination is not necessary for disposition of the claim for service connection for anemia or for skin disability.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Migraine headaches, anemia, and skin cancer are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Service connection for a head injury and migraine headaches

The Veteran has a current diagnosis of migraine headaches, as established by a March 2010 VA authorized examination.  Aside from the identified migraine headaches, she has no current diagnoses related to her claimed head injury in service.  

The Veteran contends, during a March 2010 VA authorized examination that she sustained a head injury in service in December 1983, and she described current headaches in relation to her head injury.  She described her headaches as extreme migraines and contends that she was diagnosed with migraine headaches in service.  She described symptoms of pain, weakness, blurred vision, and dizziness with her headaches.  Based on examination of the Veteran and a review of the records, the VA authorized examiner assessed the Veteran with status post head injury and migraine headaches.  There were no objective factors identified as related to the claimed head injury, other than migraine headaches, and no findings of smell or taste problems.  

Service treatment records show that the Veteran had an injury to the head in service when she was physically assaulted and raped in December 1983.  At the time, she sustained multiple bruises, to include a bruise to the forehead.  An August 1985 Report of Medical History completed at separation, the Veteran identified having a head injury in service and identified having frequent severe headaches.  On the separation examination report, the physician indicated that the Veteran was evaluated for a head injury in service, but findings were negative.  The Veteran's headaches were identified as migraines.  

The Veteran is competent to provide statements identifying the onset of migraine headaches in service the claimed headaches are capable of lay observation.  The Veteran reported having frequent severe headaches at the time of her separation examination, and was diagnosed with migraine headaches.  VA treatment records identify treatment for headaches since at least 2002.  The Veteran noted having a ten year history of headaches during treatment in March 2002 and was seen in September 2002 for headaches, with blurred vision and numbness down the left arm.  Current VA treatment records show that she continues to report severe headaches.  Because migraine headaches were diagnosed at service separation, and because the Veteran continued to have migraine headaches post-service, resolving the benefit of the doubt in her favor, the Board finds that she has provided credible evidence identifying the onset migraine headaches in service.

While the March 2010 VA examiner opined that it was less likely than not that the claimed head injury and migraine headaches and were related to service, he reasoned that there was no mention of the claimed condition on an August 1985 separation examination and no record of diagnosis and treatment after service separation until recently, approximately 23 years later.  The Board finds that the VA  medical opinion does not adequately consider evidence of migraine headaches,  i.e. head injury noted at separation, or an earlier post-service history of headaches shown by VA treatment records.  Because the opinion was not based on an accurate factual premise, the Board finds that it is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Service treatment records identify a diagnosis of migraine headaches at separation, and the Veteran has provided competent and credible lay evidence indicating that migraine headaches have been chronic since their in-service onset.  Resolving reasonable doubt in her favor, the Board finds that diagnosed migraine headaches are etiologically related to service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

While the Veteran was also treated for a head injury in service, no chronic residuals, aside from migraine headaches, have been identified by the record, in service or currently.  During the March 2010 VA authorized examination, the Veteran described only headaches in relation to her current complaints related to the in-service head injury, and the VA authorized examiner assessed the Veteran with "status post head injury" with no objective factors or findings noted at the time of examination.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, there is no current diagnosis related to the Veteran's claimed head injury aside from claimed migraine headaches for which the Board is granting service connection.  For these reasons, the Board finds that service connection for a head injury is not warranted.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .

Service connection for anemia

VA treatment records show that the Veteran has currently diagnosed anemia.  The Board finds that anemia was diagnosed post-service and was not incurred in service.  Service treatment records do not identify any findings, treatment, or complaints related to anemia.  The earliest diagnosis of anemia shown in VA treatment records was in 2003.  VA treatment records show that anemia is related to heavy periods/menstrual blood loss with fibroids and endometriosis.  

The evidence of record does not relate currently diagnosed anemia to service.  While the Veteran contends that service connection for anemia is warranted, she has not identified any treatment, evaluations, or symptoms related to anemia in service.  Additionally, the Board finds that she is not competent to provide an opinion regarding the nexus of between diagnosed anemia and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The evidence of record does not otherwise tend to relate currently diagnosed anemia to service.  For these reasons, service connection for anemia is not warranted.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection for bilateral hearing loss

The Veteran contends that bilateral hearing loss had its onset in service.  After reviewing all the lay and medical evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that bilateral hearing loss was incurred in service.  

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  

On the authorized VA audiological evaluation in April 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
40
50
LEFT
40
40
45
45
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  

The Board finds that the Veteran experienced some degree of acoustic trauma in service.  During an April 2010 VA authorized examination, the Veteran reported that she served as a boatswain's mate and supply clerk.  She indicated that she did not participate in combat activity and used hearing protection when firing weapons.  The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of 978 Service and Supply.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS of Boatswains Mate in the Navy have a high probability of exposure to hazardous noise, and those working in supply and fiscal services have a low probability of exposure to hazardous noise.  The Board finds that the Veteran is competent to describe her duties as both a boatswain's mate and a supply clerk in service.  Therefore, the Board finds that she had at least some degree of hazardous noise exposure in service.

The Board finds that the Veteran had minimal post-service noise exposure.  During the April 2010 VA authorized audiology examination, the Veteran reported having no exposure to loud noise outside of military service.  

The Board finds that right ear hearing loss was incurred in service.  The Veteran did not have a diagnosed hearing loss disability at service entrance.  However, an August 1985 separation audiogram shows that she met the criteria for a hearing loss "disability" in the right ear under the provisions of 38 C.F.R. § 3.385 at separation.

On the authorized enlistment audiological evaluation in March 1983, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
15
LEFT
0
0
5
5
5

On the authorized separation audiological evaluation in August 1985, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
15
10
20
LEFT
20
20
20
20
20

Because auditory thresholds for the right ear show a reading at 40 decibels or greater in the right ear, the Board finds that right ear hearing loss was incurred in service.  See 38 C.F.R. § 3.385

The evidence is at least in equipoise as to the question of whether the Veteran experienced chronic symptoms of left ear hearing loss in service and continuous symptoms of hearing loss after service separation.  Enlistment and separation audiological evaluations show that the Veteran had an increase in left ear hearing thresholds in service.  During the April 2010 VA authorized examination; the Veteran described a history of hearing loss since service and described symptoms service-connected tinnitus in service.   

While a left ear hearing loss disability within the meaning of 38 C.F.R. § 3.385 was not diagnosed in service; the Board finds that the Veteran, nonetheless, exhibited an increase in left ear hearing threshold levels in service.  See Hensley, 5 Vet. App. 155.  The Veteran has, additionally, provided statements as to the persistence of hearing loss symptoms in service and post service.  The Board finds that these statements are credible and are consistent with audiometric findings which show the onset of right ear hearing loss in service and increased hearing threshold levels in the left ear.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met.  

While the April 2010 VA authorized examiner opined that hearing loss was less likely than not caused by or a result of military noise exposure, the Board finds that the VA examiner did not adequately address right ear hearing loss shown at service separation, an increase in hearing thresholds shown in left ear in service, and did not address whether the Veteran's hearing loss was related to noise exposure in service.  Instead, the examiner reasoned only that military noise exposure was short in duration as the Veteran served for two years.  Accordingly, the Board finds that the VA opinion is inadequate as it did not adequately consider or discuss audiometric findings indicative of hearing loss symptoms in service.  

As the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral hearing loss is related to service by a finding of chronicity and continuity of symptomatology, the criteria for grant of presumptive service connection for hearing loss are met under 38 C.F.R. § 3.303(b).  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

Service connection for a skin disorder, claimed as skin cancer

The Veteran contends that service connection is warranted for skin cancer.  Service treatment records do not identify any findings, treatment, or complaints related to the skin in service.  An August 1985 separation examination report noted only the presence of a scar on the left leg, and on a report of medical history, the Veteran denied having any skin diseases.  

The Board finds that the Veteran has a current diagnosis of mycosis fungoides.  Mycosis fungoides is defined as a chronic or rapidly progressive form of cutaneous T-cell lymphoma, and T-cell lymphomas are, in turn, defined as a malignant lymphoid tumor.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1080 and 1208 (30th ed. 2003).  VA treatment records show that the Veteran was first seen for complaints of skin changes in September 2007.  A September 2007 dermatology consult shows that the Veteran reported a two-year history of light spots developing on the thighs and arms, which later became dark.  She was diagnosed with mycosis fungoides based on a September 2007 skin biopsy.  The October 2007 pathology report was consistent with mycosis fungoides.  She continued to receive treatment for mycosis fungoides though VA dermatology in 2008 and 2009 and was treated with UV light and nitrogen mustard.  Domiciliary notes dated in March 2010 show that the Veteran reported that her skin condition was a type of skin cancer.  VA treatment records dated from 2010 to 2014 show that the Veteran continued to receive treatment for mycosis fungoides, also identified as cutaneous T-cell lymphoma.  

The evidence of record does not relate currently diagnosed mycosis fungoides to service.  Instead, VA treatment records show that mycosis fungoides was first diagnosed in September 2007, and in conjunction with her treatment, the Veteran reported the onset of the condition two years prior, approximately 20 years after service separation.  While the Veteran contends that service connection for skin cancer is warranted, she has not identified any treatment, evaluations, or symptoms related to the claimed skin condition in service.  Additionally, the Board finds that she is not competent to provide an opinion regarding the nexus of between diagnosed mycosis fungoides and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The evidence of record does not otherwise tend to relate currently diagnosed mycosis fungoides to service.  For these reasons, service connection for a claimed skin cancer is not warranted.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for migraine headaches is granted.  

Service connection for residuals of a head injury is denied  

Service connection for anemia is denied.

Service connection for bilateral hearing loss is granted. 

Service connection for a skin disorder is denied. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  

The Veteran was afforded a VA authorized examination in March 2010 to address, in pertinent part, a claimed sinus condition, hypertension, a back disability, a cardiac condition, to include chest pains and an enlarged heart, and dizziness and fainting.  While the VA authorized examiner indicated that he had reviewed the claims file, in the opinions rendered, he incorrectly stated that there was no mention of the claimed conditions an August 1985 separation examination.  However, an August 1985 report of medical history shows that the Veteran identified having dizziness or fainting spells, sinusitis, hay fever, shortness of breath, pain or pressure in the chest, high or low blood pressure, and recurrent back pain, and the separation examination report also referenced the complaints of dizziness, fainting, sinus problems, chest pain, high blood pressure, and chronic low back pain.  

While the examiner stated that there was no mention of back pain or sinusitis on post-service medical records, no evidence of chest pain, and enlarged heart, or dizziness on current physical examination, VA treatment records show that the Veteran had MRI evidence of disc bulge and degenerative disc disease in 2009.  Cardiomegaly was noted on a September 2002 VA x-ray, the Veteran was seen with a dilated aortic root and shortness of breath in May 2009 cardiology consultation, and continues to be followed by VA cardiology.  Additionally, it was noted that a May 2010 stress test associated with the VA authorized examination was terminated due to dizziness.  With respect to hypertension, VA treatment records identify a diagnosis of hypertension since at least 2003.  

The Board finds that the April 2010 medical opinions are inadequate and do not adequately address findings in service and post-service relevant to the Veteran's claimed disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  Accordingly, a remand for a supplemental examination or opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should refer the case to an appropriate VA examiner(s) for a supplemental medical opinion to address the Veteran's claimed sinus condition, hypertension, a back disability, a cardiac condition, to include chest pains and an enlarged heart, and dizziness and fainting.  Another examination is not required.  The record should be made available to the examiner for review. 

In rendering an opinion, the examiner should review and discuss pertinent findings from an August 1985 separation examination and report of medical history which identify dizziness and fainting, sinus problems, shortness of breath, chest pain, high blood pressure, and chronic low back pain; and should review post-service VA treatment records dated from 2002 to present, and address all current diagnoses related to the Veteran's claimed disabilities identified by the record.  

In the supplemental opinion, the VA examiner should identify all current diagnoses related to the Veteran's claimed disabilities, and state whether it is at least as likely as not (a 50 percent or greater probability) that such disability began during service or is otherwise related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner should provide a rationale, or explanation of the reasons for his or her opinion, and should provide a discussion of the facts and medical principles involved.  

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If any benefit sought on appeal remains denied, the AOJ should furnish the Veteran and her representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


